Petitioner, a prison inmate, filed a verified petition seeking to challenge 61 tier III disciplinary determinations rendered over the past 20 years. Supreme Court treated the petition as an ex parte application for the issuance of an order to show cause to commence a CPLR article 78 proceeding, denied the request and dismissed the petition. Because the denial of an ex parte order to show cause is not appealable, the appeal must be dismissed (see Matter of Tafari v Rock, 85 AD3d 1485 [2011]).
Mercure, J.P, Peters, Spain, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, without costs.